Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 09/03/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 09/03/2020 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 15-18 are objected to because of the following informalities:  
Regarding claim 15, the phrase, “third memory chip” appears to lack proper antecedent basis in the claim. 
Regarding claims 16 and 17, the phrase, “each of the memory chips” is unclear with regard to its relationship to the earlier recited “plurality of memory chips”. The examiner suggests the earlier phrasing be maintained.
Regarding claim 18, the phrase, “different combination” must be worded differently in order to be grammatically correct. It must either include an article, or be rendered into the plural, although the examiner recommends inclusion of the word ‘each’ along with the article.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the limitation, “a third direction orthogonal to the first and second directions” is unclear with regard to how it further limits the remainder of the claim, since exposure is a matter of surfaces, not directions. Not that the limitation “exposed in the third direction” recited in claims 10 and 15 are similarly unclear as to their intended meaning, or how the  recited limitation further limits the remainder of the claim.
Regarding claim 5, the limitation, “wherein the spacer includes an area through which the first bonding wire passes” is unclear with regard to the structure arrangement being described. Spacers are generally thought of as solid objects, since their function is normally  to 
Regarding claim 8, the limitation, “an address of the first memory chip” is unclear with regard to the address involved. Is the address to be sued within the memory chip to access data stored there, or is it to be used only to enable the respective first or second memory chip, which have other address inputs in common?
	Regarding claim 10, the limitation, “the plurality of memory chips further includes the third memory chip” is unclear with regard to the intended meaning of the word “further” in this context. The third memory chip was first recited earlier in claim 10 as a member of a “plurality of memory chips.” What is the relationship of that plurality of memory chips to the currently recited plurality of memory chips?
Conclusion
The references of interest are cited. 
Liao et al. (US 20120025396 A1), NISHIYAMA et al. (US 20100109141 A1), and LEE et al. (US 20180342481 A1), each teaches related to a semiconductor memory device comprising a stacked structure of memory chips in which memory cells are included in each of the memory chip.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816